Exhibit 10.30
EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is effective (DATE), 20__, by
and between Executive (“Executive”) and ABM Industries Incorporated, a Delaware
corporation (“Company” or “ABM”).

  1.   EMPLOYMENT. In consideration of the terms and commitments contained in
this agreement, Executive agrees to and acknowledges the following:     2.  
TERM, RESPONSIBILITIES AND TITLE. This agreement shall end on [Month] 31, 20__,
unless sooner terminated pursuant to Section 7 (“Initial Term”). The term of
this Agreement may be extended pursuant to Section 6 (“Extended Term”).
Executive shall assume and perform such duties, functions and responsibilities
relating to Executive’s employment with Company as may be assigned from time to
time by the Company. Executive’s title shall be [Title] of Company, subject to
modification as determined by the Company’s Board of Directors (“Board”).     3.
  COMPENSATION. Company agrees to compensate agrees to compensate Executive, and
Executive agrees to accept as compensation in full, a base salary. Employee will
also be eligible for short-term incentive awards pursuant to the terms of the
Performance Incentive Program or any applicable successor plan (“Bonus”), and
eligible to receive awards under the 2006 Equity Incentive Program, as amended
and restated, or any applicable successor plan and for such perquisites as are
from time to time received by similarly situated executives.     4.   COMPLIANCE
WITH LAWS AND POLICIES. Executive shall dedicate his/her full business time and
attention to the performance of duties hereunder, perform his/her duties in good
faith and to a professional standard, and fully comply with all laws and
regulations pertaining to the performance of his/her responsibilities, all
ethical rules, ABM’s Code of Business Conduct and Ethics, ABM’s Recoupment
Policy as well as any and all of policies, procedures and instructions of
Company. [including but not limited to the provisions of Section 304 of the
Sarbanes-Oxley Act of 2002. (CFO and CEO only). ]     5.   RESTRICTIVE
COVENANTS. In consideration of the compensation, contract term, potential
Severance Benefits, continued employment provided by Company, as well as the
access Company will provide Executive to its Confidential Information, as
defined below, and current and prospective customers, all as necessary for the
performance of Executive’s duties hereunder, Executive hereby agrees to the
following during his/her employment and thereafter as provided:

  5.1   CONFIDENTIAL INFORMATION DEFINED. Confidential Information includes but
is not limited to (i) Company and its subsidiary companies’ trade secrets,
know-how, ideas, applications, systems, processes and other confidential
information which is not generally known to and/or readily ascertainable through
proper means by the general public; (ii) plans for business development,

 



--------------------------------------------------------------------------------



 



      marketing, business plans and strategies, budgets and financial statements
of any kind, costs and suppliers, including methods, policies, procedures,
practices, devices and other means used by Company and its subsidiaries in the
operation of its business, pricing plans and strategies, as well as information
about Company and affiliated entity pricing structures and fees, unpublished
financial information, contract provisions, training materials, profit margins
and bid information; (iii) information regarding the skills, abilities,
performance and compensation of other employees of the Company or its
subsidiaries, or of the employees of any company that contracts to provide
services to the Company or its subsidiaries; (iv) information of third parties
to which Executive had access by virtue of Executive’s employment, including,
but not limited to information on customers, prospective customers, and/or
vendors, including current or prospective customers’ names, contact information,
organizational structure(s), and their representatives responsible for
considering the entry or entering into agreements for those services, and/or
products provided by Company and its subsidiaries; customer leads or referrals;
customer preferences, needs, and requirements (including customer likes and
dislikes, as well as supply and staffing requirements) and the manner in which
they have been met by Company or its subsidiaries; customer billing procedures,
credit limits and payment practices,; and customer information with respect to
contract and relationship terms and conditions, pricing, costs, profits, sales,
markets, plans for future business and other development; purchasing techniques;
supplier lists; (v) information contained in Company’s LCMS database, JDE , LMS
or similar systems; (vii) any and all information related to past, current or
future acquisitions between Company or Company-affiliated entities including
information used or relied upon for said acquisition (“Confidential
Information.”)     5.2   NON-DISCLOSURE. Company and Executive acknowledge and
agree that Company has invested significant effort, time and expense to develop
its Confidential Information. Except in the proper performance of this
Agreement, Executive agrees to hold all Confidential Information in the
strictest confidence, and to refrain from making any unauthorized use or
disclosure of such information both during Executive’s employment and at all
times thereafter. Except in the proper performance of this Agreement, Executive
shall not directly or indirectly disclose, reveal, transfer or deliver to any
other person or business, any Confidential Information which was obtained
directly or indirectly by Executive from, or for, Company or its subsidiaries or
by virtue of Executive’s employment. This Confidential Information has unique
value to the Company and its subsidiaries, is not generally known or readily
available by proper means to their competitors or the general public, and could
only be developed by others after investing significant effort, time, and
expense. Executive understands that Company or its subsidiaries would not make
such Confidential Information available to Executive unless Company was assured
that all such Confidential Information will be held in trust and confidence in
accordance with this Agreement and applicable law. Executive hereby acknowledges
and agrees to use

2



--------------------------------------------------------------------------------



 



      this Confidential Information solely for the benefit of Company and its
affiliated entities.     5.3   NON-SOLICITATION OF EMPLOYEES. Executive
acknowledges and agrees that Company has developed its work force as the result
of its investment of substantial time, effort, and expense. During the course
and solely as a result of Executive’s employment with Company, Executive will
come into contact with employees of Company and affiliated-entities, develop
relationships with and acquire information regarding their knowledge, skills,
abilities, salaries, commissions, benefits, and other matters that are not
generally known to the public. Executive further acknowledges and agrees that
hiring, recruiting, soliciting, or inducing the termination of such employees
will cause increased expenses and a loss of business. Accordingly, Executive
agrees that while employed by Company and for a period of one year following the
termination of Executive’s employment (whether termination is voluntary or
involuntary), Executive will not directly or indirectly solicit, hire, recruit
or otherwise encourage, assist in or arrange for any employee to terminate
employment with Company or any other Company-affiliated entity except in the
proper performance of this Agreement. This prohibition against solicitation
shall include but not be limited to: (i) identifying to other employers or their
agents, recruiting or staffing firms, or other third parties the Company
employee(s) who have specialized knowledge concerning Company’s business,
operations, processes, methods, or other confidential affairs or who have
contacts, experience, or relationships with particular customers;
(ii) disclosing or commenting to other employers or their agents, recruiting or
staffing firms, or other third parties regarding the quality or quantity of
work, specialized knowledge, or personal characteristics of any person still
employed by Company or any other Company-affiliated entity; and (iii) providing
such information to prospective employers or their agents, recruiting or
staffing firms, or other third parties preceding possible employment.     5.4  
NON-SOLICITATION OF CUSTOMERS. Executive acknowledges and agrees that Company
and its subsidiaries have identified, solicited, and developed their customers
and developed customer relationships as the result of their investment of
significant time, effort, and expense and that Company has a legitimate business
interest in protecting these relationships. Executive further acknowledges that
he or she would not have been privy to these relationships were it not for
Executive’s employment by Company. Executive further acknowledges and agrees
that the loss of such customers and clients would damage Company and potentially
cause Company great and irreparable harm. Consequently, Executive covenants and
agrees that during and for one year following the termination of Executive’s
employment with Company (whether such termination is voluntary or involuntary),
Executive shall not, directly or indirectly, for the benefit of any person or
entity other than the Company, attempt to seek, seek, attempt to solicit,
solicit, or accept work from any customer, client or active customer prospect
with whom Executive developed a relationship while

3



--------------------------------------------------------------------------------



 



      employed by Company or otherwise obtained Confidential Information about
for the purpose of diverting business from Company or an affiliated entity. In
addition, Executive agrees that at all times after the voluntary or involuntary
termination of Executive’s employment, Executive shall not attempt to seek,
seek, attempt to solicit, solicit, , or accept work from of any customer or
active customer prospect of Company or any other Company-affiliated entity
through the direct or indirect use of any Confidential Information or by any
other unfair or unlawful business practice.     5.5   POST EMPLOYMENT
COMPETITION. Executive agrees that while employed by Company and for a period of
twelve months following Executive’s termination of employment (whether such
termination is voluntary or involuntary), Executive shall not work, perform
services for, or engage in any business, enterprise, or operation that calls
for, requires, or contemplates Executive providing any work, services, or effort
that (i) requires Executive to provide any work, service, or effort that could
or would require the application, disclosure, reliance, or use of the
Confidential Information or other legitimate business interest, including
relationships, of Company for any third-party, or (ii) is substantially similar
to those services or work Executive performed on the Company’s behalf which
compete directly or indirectly with the Company or any Company-affiliated entity
of which Executive had information or knowledge by providing goods, products, or
services that are the same or substantially similar to those provided by Company
in the twelve month period preceding the effective date of Executive’s
termination of employment. The Executive acknowledges that the Company and its
subsidiaries are engaged in business in various states throughout the U.S.
Accordingly, and in view of the nature of Executive’s nationwide position and
responsibilities, Executive agrees that the provisions of this Section’s
restrictions shall be applicable to Executive in each state and each foreign
country in which the Executive performed work, services, or engaged in business
activity on behalf of the Company or Executive was provided confidential or
proprietary information regarding the Company’s business activities in those
areas within the twelve-month period preceding the effective date of Executive’s
termination of employment. This Section 5.5 shall not apply if the State of
Employment is California.     5.6   NON-DISPARAGEMENT. During Executive’s
employment with Company and thereafter, Executive agrees not to make any
statement or take any action which disparages, defames, or places in a negative
light Company, Company-affiliated entities, or its or their reputation,
goodwill, commercial interests or past and present officers, directors and
employees.     5.7   COOPERATION WITH LEGAL MATTERS. During Executive’s
employment with Company and thereafter, Executive shall cooperate with Company
and any Company-affiliated entity in its or their investigation, defense or
prosecution of any potential, current or future legal matter in any forum,
including but not limited to lawsuits, administrative charges, audits,
arbitrations, and internal and

4



--------------------------------------------------------------------------------



 



      external investigations. Executive’s cooperation shall include, but is not
limited to, reviewing and preparing documents and reports, meeting with
attorneys representing any Company-affiliated entity, providing truthful
testimony, and communicating Executive’s knowledge of relevant facts to any
attorneys, experts, consultants, investigators, employees or other
representatives working on behalf of an Company-affiliated entity. Except as
required by law, Executive agrees to treat all information regarding any such
actual or potential investigation or claim as confidential. Executive also
agrees not to discuss or assist in any litigation, potential litigation, claim,
or potential claim with any individual (or their attorney or investigator) who
is pursuing, or considering pursuing, any claims against the Company or an
Company-affiliated entity unless required by law. In performing the tasks
outlined in this Section 5.7, Executive shall be bound by the covenants of good
faith and veracity set forth in ABM’s Code of Business Conduct and Ethics and by
all legal obligations. Nothing herein is intended to prevent Executive from
complying in good faith with any subpoena or other affirmative legal obligation.
Executive agrees to notify the Company immediately in the event there is a
request for information or inquiry pertaining to the Company, any
Company-affiliated entity, or Executive’s knowledge of or employment with the
Company. In performing responsibilities under this Section, Executive shall be
compensated for Executive’s time at an hourly rate of $250 per hour. However,
during any period in which Executive is an employee of ABM or during the
severance period, , Executive shall not be so compensated.     5.8   REMEDIES
AND DAMAGES. The parties agree that compliance with Sections 5.1 — 5.7 of the
Agreement is necessary to protect the business and goodwill of Company, that the
restrictions contained herein are reasonable and that any breach of this Section
will result in irreparable and continuing harm to Company, for which monetary
damages will not provide adequate relief. Accordingly, in the event of any
actual or threatened breach of any covenant or promise made by Executive in
Section 5, Company and Executive agree that Company shall be entitled to all
appropriate remedies, including temporary restraining orders and injunctions
enjoining or restraining such actual or threatened breach. Executive hereby
consents to the issuance thereof forthwith by any court of competent
jurisdiction.     5.9   LIMITATIONS. Nothing in this Agreement shall be binding
upon the parties to the extent it is void or unenforceable for any reason in the
State of Employment, including, without limitation, as a result of any law
regulating competition or proscribing unlawful business practices; provided,
however, that to the extent that any provision in this Agreement could be
modified to render it enforceable under applicable law, it shall be deemed so
modified and enforced to the fullest extent allowed by law.

5



--------------------------------------------------------------------------------



 



6. EXTENSION OF EMPLOYMENT.

  6.1   RENEWAL. Absent at least 60 days written notice of termination of
employment or notice of non-renewal from Company to Executive prior to
expiration of the then current Initial or Extended Term, as applicable, of this
Agreement, employment hereunder shall continue for an Extended Term (or another
Extended Term, as applicable) of one year.     6.2   NOTICE OF NON-RENEWAL. In
the event that notice of non-renewal is given 60 days prior to the expiration of
the then Initial or Extended Term, as applicable, of this Agreement, employment
shall continue on an “at will” basis following the expiration of such Initial or
Extended Term. In such event, Company shall have the right to terminate
Executive’s employment, position or compensation. Executive shall remain
eligible for Severance Benefits pursuant to ABM’s Severance Policy.

7. TERMINATION OF EMPLOYMENT.

  7.1   TERMINATION FOR CAUSE. Company may terminate Executive’s employment
hereunder at any time without notice upon a good faith determination by the
Board of Cause. “Cause” means the occurrence of one of the following:
(i) Executive’s serious misconduct, dishonesty, disloyalty, or insubordination;
(ii) Executive’s conviction (or entry of a plea bargain admitting criminal
guilt) of any felony or a misdemeanor involving moral turpitude; (iii) drug or
alcohol abuse that has a material or potentially material effect on the
Company’s reputation and/or on the performance of Executive’s duties and
responsibilities under this Agreement; (iv) Executive’s failure to substantially
perform Executive’s duties and responsibilities under this Agreement for reasons
other than death or Disability, as defined below; (v) Executive’s repeated
inattention to duty for reasons other than death or Disability; and, (vi) any
other material breach of this Agreement by Executive. Executive shall not be
eligible for a prorated Bonus, or any Severance Benefits, as defined below, in
the event his/her employment is terminated for Cause.     7.2   VOLUNTARY
TERMINATION BY EXECUTIVE. At any time, Executive may terminate employment
hereunder by giving Company 60 days prior written notice. Executive may
terminate employment upon such shorter period of notice as may be reasonable
under the circumstances. For a voluntary termination for reasons other than the
Executive’s Disability, Executive will not receive any prorated Bonus. Executive
shall not be eligible for any Severance Benefits, as defined below, in the event
of his/her resignation. Company reserves the right to relieve Executive of
his/her duties at the Company’s discretion following notice of Executive’s
intent to resign.     7.3   DISABILITY OR DEATH. Employment hereunder shall
automatically terminate upon the death of Executive and may be terminated at the
Company’s discretion as a result of Executive’s Disability. “Disability” means
Executive’s substantial

6



--------------------------------------------------------------------------------



 



      inability to perform Executive’s essential duties and responsibilities
under this Agreement for either 90 consecutive days or a total of 120 days out
of 365 consecutive days as a result of a physical or mental illness, injury or
impairment, all as determined in good faith by the Company. Upon termination due
to death or Disability, Company shall pay when due to Executive, or, upon death,
Executive’s designated beneficiary or estate, as applicable, any and all
previously earned, but as yet unpaid, salary, and reimbursement of business
expenses which would have otherwise been payable to Executive under this
Agreement, through the end of the month in which Disability or death occurs. In
the event of termination due to death or Disability, Company shall pay to
Executive, or, in the event of death, to Executive’s designated beneficiary or
estate, as applicable, a prorated Bonus based on the length of performance in
the applicable performance period prior to Disability or death. Any prorated
Bonus payable under this paragraph shall be paid at the end of the applicable
performance period when such payments are made to other participants and in
accordance with the terms of the applicable plan or program. . Executive shall
not be eligible for Severance Benefits, as defined below, in the event of
separation from employment due to Executive’s death or Disability.     7.4  
TERMINATION WITHOUT CAUSE. Company may terminate Executive’s employment
hereunder without Cause at any time during the then-current Initial or Extended
Term of this Agreement, as applicable, by giving Executive 90 days written
notice. Upon such termination without Cause, Executive’s right to a prorated
Bonus or severance benefits, if any, shall be governed by the terms of the ABM
Severance Policy or any policy or plan of the Company as in effect from time to
time that provides for payment of severance amounts or bonuses upon such a
termination of employment (“Severance Benefits”). Executive must execute,
without exercising any right of revocation, a full release of all claims within
21 days following termination of employment in order to be eligible for
Severance Benefits.     7.5   CONDITIONS TO PAYMENT AND ACCELERATION; CODE
SECTION 409A. Notwithstanding anything contained herein to the contrary,
Executive shall not be considered to have terminated employment with the Company
for purposes of this Agreement and no payments shall be due to Executive under
this Agreement or any policy or plan of the Company as in effect from time to
time, providing for payment of amounts on termination of employment unless
Executive would be considered to have incurred a “separation from service” from
the Company within the meaning of Section 409A. To the extent required in order
to avoid accelerated taxation and/or tax penalties under Section 409A, amounts
that would otherwise be payable and benefits that would otherwise be provided
pursuant to this Agreement during the six-month period immediately following
Executive’s termination of employment shall instead be paid on the first
business day after the date that is six months following Executive’s termination
of employment (or upon Executive’s death, if earlier).

7



--------------------------------------------------------------------------------



 



  7.6   EXCESS PARACHUTE PAYMENTS. Subject to a Severance Agreement between
Executive and the Company approved by the Board of Directors or the Compensation
Committee of ABM Industries Incorporated, if any amount or benefit to be paid or
provided under the ABM Severance Policy, an equity award, and/or any other
agreement between Executive and the Company would be an Excess Parachute Payment
but for the application of this sentence, then the payments and benefits to be
paid or provided under the Severance Program, equity award, and/or any other
agreement will be reduced to the minimum extent necessary (but in no event to
less than zero) so that no portion of any such payment or benefit, as so
reduced, constitutes an Excess Parachute Payment; provided, however, that the
foregoing reduction will not be made if such reduction would result in Executive
receiving an amount determined on an after-tax basis, taking into account the
excise tax imposed pursuant to Section 4999 of the Code, or any successor
provision thereto, any tax imposed by any comparable provision of state law and
any applicable federal, state and local income and employment taxes (the
“After-Tax Amount”) less than 90% of the After-Tax Amount of the severance
payments Executive would have received under the Company’s Severance Policy or
under any other agreement without regard to this clause. Whether requested by
the Executive or the Company, the determination of whether any reduction in such
payments or benefits to be provided under this Agreement or otherwise is
required pursuant to the preceding sentence, and the value to be assigned to the
Executive’s covenants in Section 5 hereof for purposes of determining the
amount, if any, of the “excess parachute payment” under Section 280G of the Code
will be made at the expense of the Company by the Company’s independent
accountants or benefits consultant. The fact that Executive’s right to payments
or benefits may be reduced by reason of the limitations contained in this
paragraph will not of itself limit or otherwise affect any other rights of
Executive under any other agreement. In the event that any payment or benefit
intended to be provided is required to be reduced pursuant to this paragraph,
Executive will be entitled to designate the payments and/or benefits to be so
reduced in order to give effect to this paragraph, provided, however, that
payments that do not constitute deferred compensation within the meaning of
Section 409A will be reduced first. The Company will provide Executive with all
information reasonably requested by Executive to permit Executive to make such
designation. In the event that Executive fails to make such designation within
10 business days after receiving notice from the Company of a reduction under
this paragraph, the Company may effect such reduction in any manner it deems
appropriate. The term “Excess Parachute Payment” as used in this paragraph means
a payment that creates an obligation for Executive to pay excise taxes under
Section 280G of the Internal Revenue Code of 1986, as amended, or any successor
statute.     7.7   ACTIONS UPON TERMINATION. Upon termination of employment
hereunder, Executive shall immediately resign as an officer and/or director of
Company and of any Company subsidiaries or affiliates, including any LLCs or
joint ventures, as applicable. At Company’s request, Executive also agrees to
resign from the

8



--------------------------------------------------------------------------------



 



      board of any Taft-Hartley trust fund joined during Executive’s employment
with Company. Executive shall promptly return and release all Company property
and Confidential Information, in all forms, in Executive’s possession to
Company. Company shall pay Executive when due any and all previously earned, but
as yet unpaid, salary and reimbursement of business expenses submitted in
accordance with Company policy as in effect.     7.8   WITHHOLDING
AUTHORIZATION. To the fullest extent permitted under the laws of the State of
Employment hereunder, Executive authorizes Company to withhold from any
Severance Benefits otherwise due to Executive and from any other funds held for
Executive’s benefit by Company, any damages or losses sustained by Company as a
result of any material breach or other material violation of this Agreement by
Executive, pending resolution of any underlying dispute.

8. NOTICES.

  8.1   ADDRESSES. Any notice required or permitted to be given pursuant to this
Agreement shall be in writing and delivered in person, or sent prepaid by
certified mail, overnight express, or electronically to the party named at the
address set forth below or at such other address as either party may hereafter
designate in writing to the other party:

         
 
  Executive:   (Executive Name)
 
      (Home Address)
 
      (City, ST Zip)
 
      Email: (email)
 
       
 
  Company:   (Legal Company Name)
 
      551 Fifth Avenue, Suite 300 New York, NY 10176 Attention:
 
      Chief Executive Officer
 
       
 
  Copy:   ABM Industries Incorporated
 
      551 Fifth Avenue, Suite 300
 
      New York, NY 10176 Attention: Senior Vice President of Human Resources

  8.2   RECEIPT. Any such notice shall be assumed to have been received when
delivered in person or 48 hours after being sent in the manner specified above.

9. GENERAL PROVISIONS.

  9.1   GOVERNING LAW. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Employment, which, for purposes of this
Agreement, shall mean the state where Executive is regularly and customarily
employed and where Executive’s primary office is located.

9



--------------------------------------------------------------------------------



 



  9.2   NO WAIVER. Failure by either party to enforce any term or condition of
this Agreement at any time shall not preclude that party from enforcing that
provision, or any other provision of this Agreement, at any later time.     9.3
  SEVERABILITY. It is the desire and intent of the parties that the provisions
of this Agreement be enforced to the fullest extent permissible under the law
and public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, in the event that any provision of this Agreement would be held in
any jurisdiction to be invalid, prohibited or unenforceable for any reason, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction. Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be either automatically deemed so narrowly drawn, or any court of
competent jurisdiction is hereby expressly authorized to redraw it in that
manner, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction.     9.4   SURVIVAL. All terms and conditions of this Agreement
which by reasonable implication are meant to survive the termination of this
Agreement, including but not limited to the provisions of Sections 5.1 — 5.7 of
this Agreement, shall remain in full force and effect after the termination of
this Agreement.     9.5   REPRESENTATIONS BY EXECUTIVE. Executive represents and
agrees that Executive has carefully read and fully understands all of the
provisions of this Agreement, that Executive is voluntarily entering into this
Agreement and has been given an opportunity to review all aspects of this
Agreement with an attorney, if Executive chooses to do so. Executive also
represents that he/she will not make any unauthorized use of any confidential or
Confidential Information of any third party in the performance of his/her duties
under this Agreement and that Executive is under no obligation to any prior
employer or other entity that would preclude or interfere with the full and good
faith performance of Executive’s obligations hereunder.     9.6   ENTIRE
AGREEMENT. Unless otherwise specified herein, this Agreement sets forth every
contract, understanding and arrangement as to the employment relationship
between Executive and Company, and may only be changed by a written amendment
signed by both Executive and an authorized representative of Company.

  9.6.a   NO EXTERNAL EVIDENCE. The parties intend that this Agreement speak for
itself, and that no evidence with respect to its terms and conditions other than
this Agreement itself may be introduced in any arbitration or judicial
proceeding to interpret or enforce this Agreement.

10



--------------------------------------------------------------------------------



 



  9.6.b   OTHER AGREEMENTS. It is specifically understood and agreed that this
Agreement supersedes all oral and written agreements between Executive and
Company prior to the date of this Agreement, provided, however, that any Change
in Control Agreement shall remain in full force and effect according to its
terms. It is also expressly understood that, notwithstanding any provision to
the contrary contained in this Agreement (whether explicit or implicit), the
terms and restrictions set forth in any prior agreement regarding assignment of
intellectual property or restrictions on competition, solicitation of employees,
or solicitation of customers, including, but not limited to, any such provision
in any Asset Purchase Agreement, Merger Agreement, Stock Purchase Agreement or
any agreement ancillary thereto entered into by and between Executive and any
Company-affiliated entity setting forth Executive’s duties under a Covenant Not
To Compete in connection with the sale of such assets, shall also remain in full
force and effect during employment and thereafter.     9.7.c   AMENDMENTS. This
Agreement may not be amended except in a writing approved by the Board and
signed by the Executive and the President or Chief Executive of Company.

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Executive and Company have executed this Agreement as of the
date set forth above.

                 
 
  Executive:   (Executive Name)    
 
               
 
      Signature:        
 
         
 
   
 
      Date:        
 
         
 
   
 
  Company:   (Legal Company Name)    
 
               
 
      Signature:        
 
         
 
   
 
      Title:        
 
         
 
   
 
      Date:        
 
         
 
   

12